1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ELVIRES LUCERO,

 8          Plaintiff-Appellant,

 9 v.                                                                                   NO. 29,273

10 WEXFORD HEALTH SERVICES,

11          Defendant-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
13 William G. Shoobridge, District Judge

14 Elvires Lucero
15 Albuquerque, NM

16 Pro Se Appellant

17 Miller Stratvert, P.A.
18 James R. Wood, Esq.
19 Albuquerque, NM

20 for Appellee

21                                 MEMORANDUM OPINION

22 KENNEDY, Judge.

23          Summary dismissal was proposed for the reasons stated in the notice of
1 proposed disposition. No memorandum opposing summary dismissal has been filed,

2 and the time for doing so has expired.

3       DISMISSED.

4       IT IS SO ORDERED.


5                                          ___________________________________
6                                          RODERICK T. KENNEDY, Judge

7 WE CONCUR:



8 ___________________________
9 JONATHAN B. SUTIN, Judge



10 ___________________________
11 CELIA FOY CASTILLO, Judge




                                             2